DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryosuke et al (JP2017168523).
	With respect to Claim 1, Ryosuke et al discloses a process for preparing an epitaxy wafer (Abstract) comprising: step S1: providing a semiconductor substrate wafer, conducting an epitaxy process and forming an epitaxy layer on the wafer (page 2, lines 5-20 and page 3, last 10 lines); and step S2: conducting a thermal treatment to the wafer to eliminate the haze pattern of the epitaxy layer (page 4, first four paragraphs and last 5 paragraphs of page 5). See the Claims 1-2.
	With respect to claim 9, Ryosuke et al discloses the thermal treatment is under an atmosphere of gas, and the gas does not react with the substrate wafer. See lines 1-2 of page 4. 

With respect to Claim 10, Ryosuke et al discloses an epitaxy wafer, which is prepared by the process of Claim 1. See Claims 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke et al (JP2017168523) as applied to claim 1 above, and further in view of Vasat et al (US 2002/0174828).
	Ryosuke et al is relied upon as discussed above. Moreover, Ryosuke et al disclose a heat treatment of 1 to 3 minutes at temperatures of 1050 and 1100 degrees Celcius. See last 20 lines of page 5.
	However, Ryosuke et al does not disclose the use of rapid thermal anneal heating.
	Vasat et al is simply relied upon to disclose the use of Rapid Thermal Anneal furnaces to heat wafers at temperatures of about 1150 to 1200 degrees Celcius, and their benefit in haze reduction. See paragraphs 2, 50 and 58-64.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the rapid thermal anneal furnace of Vasat et al in the process of Ryosuke et al, for its known benefit in the art to heat wafers and reduce haze. The use of a known process, rapid thermal annealing, for its known benefit, heating wafers to reduce hazing would have been prima facie obvious to one of ordinary skill in the art.
With respect to Claim 2, Vasat et al disclose the thermal treatment in the step S2 is a rapid thermal treatment to rapidly increase the wafer temperature to the desired temperature of the thermal treatment to anneal. See paragraph 60 of Vasat et al.
	With respect to Claim 3, Ryosuke et al disclose the desired temperature of the thermal anneal is 1000 to 1200 degrees Celcius. See last 20 lines of page 5.
	With respect to Claim 4, Ryosuke et al disclose the treatment is conducted for one to ten minutes. See last 20 lines of page 5.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke et al (JP2017168523) as applied to claim 1 above, and further in view of Shinji et al  (JP 2002100570).
	Ryosuke et al is relied upon as discussed above. 
	However, Ryosuke et al does not disclose the substrate wafer is provided via blowing wand for the epitaxy process.
	Shinji et al also pertain to a epitaxial growth system on a wafer, and disclose the substrate wafer is provided via blowing wand for the epitaxy process. See fifth full paragraph on page 2 (lines 20-30). 
	With respect to Claim 5, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the blowing wand of Shinji et al in the process of Ryosuke et al, for its known benefit in the art of providing wafers for epitaxial growth. The use of a known component, blowing wand, for its known benefit, providing wafers for processing would have been prima facie obvious to one of ordinary skill in the art.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke et al (JP2017168523) as applied to claim 1 above, and further in view of Liu et al  (US 2019/0252568).
	Ryosuke et al is relied upon as discussed above. 
	However, Ryosuke et al does not disclose conducting a metrology test to the substrate wafer for determination of morphology on the wafer surface after the step S1, before the step S2, and/or after the step S2.
	Liu et al also pertain to semiconductor processing and disclose conducting a metrology test  for determination of morphology on the wafer surface after processing, and testing the amount of haze. See paragraphs 83-85.
	With respect to Claim 6, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use metrology test of Liu et al in the process of Ryosuke et al, for its known benefit in the art of testing the semiconductors and determining the amount of haze. The use of a known process, metrology testing, for its known benefit, determination of morphology and haze,  would have been prima facie obvious to one of ordinary skill in the art.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over of Ryosuke et al (JP2017168523).
	Ryosuke et al is relied upon as discussed above. 
	However, Ryosuke et al does not disclose (Claim 7) the substrate wafer is grabbed by mechanical means; and (Claim 8), the thermal treatment is conducted for plural substrate wafers simultaneously.
	The Examiner takes Official Notice that removing substrates by mechanical means, and thermal treatment for multiple substrates is notoriously well known in the art.
	With respect to Claims 7-8,  it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use mechanical means to grab the substrate wafer, for its benefit of removing the wafer from the processing chamber,  and thermally treat multiple wafers simultaneously in the process of Ryosuke et al, as these processes are well known in semiconductor processing. Moreover, the heating of multiple substrates at once is considered a duplication of parts. See In re Harza, 274 F2d 699, 124 USPQ 378 (CCPA 1960). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
July 2nd, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812